United States Court of Appeals
                        For the First Circuit


No. 07-1190

                            UNITED STATES,

                              Appellee,

                                  v.

                           BRUCE J. BELTON,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Joseph A. DiClerico, U.S. District Judge]


                                Before

                         Lynch, Circuit Judge,
              Campbell and Selya, Senior Circuit Judges.



     Paul J. Garrity for appellant.
     Joseph N. Laplante, First Assistant United States Attorney,
with whom Thomas P. Colantuono, United States Attorney, was on
brief for appellee.



                            March 21, 2008
             CAMPBELL, Senior Circuit Judge.     Appellant Bruce Belton

appeals from his convictions for drug trafficking, drug conspiracy,

and multiple weapons charges following a jury trial in the United

State District Court for the District of New Hampshire.            Belton

challenges the court's denial of his motion to suppress evidence of

drugs, weapons and cash found in his Franklin, New Hampshire

residence on the ground that the affidavit submitted in support of

the request for the search warrant contained material omissions.

Belton also contends that the court violated the Speedy Trial Act.

We affirm the convictions.

             In regard to the district court's denial of Belton's

motion to suppress, we have carefully considered the record and

appellant's arguments in light of the district court's detailed

Order published as United States v. Belton, 414 F. Supp. 2d 101

(D.N.H. 2006).     We find the court's analysis in its order to be

convincing. Belton presented below, and now repeats, the arguments

that   the   warrant   application    was   fatally   flawed   because   it

intentionally or recklessly left out critical facts that were

needed for a proper understanding of the facts set out in the

application.     Had these facts been included, Belton says, the

affidavit would have then been insufficient to demonstrate probable

cause for the issuance of a search warrant.               See Franks v.

Delaware, 438 U.S. 154, 155-56 (1978); United States v. Higgins,

995 F.2d 1, 4 (1st Cir. 1993) ("When a defendant offers proof of an


                                     -2-
omission, the 'issue is whether, even had the omitted statements

been included in the affidavit, there was still probable cause to

issue the warrant.'" (quoting United States v. Rumney, 867 F.2d

714, 720-21 (1st Cir. 1989)).

            The    district   court   rejected      this    argument.       After

examining each of the alleged omissions, and with the benefit of an

evidentiary hearing, the court determined that to the extent the

alleged omissions could be characterized as omissions, they were

not material omissions within Franks.            Belton, 414 F. Supp. 2d at

110.     The court concluded that, even after taking the asserted

omissions into account, the warrant application was not so lacking

in indicia of probable cause as to preclude the government's

reliance on the good-faith exception set out in United States v.

Leon, 468 U.S. 897 (1984).       Belton, 414 F. Supp. 2d at 113.

            On    appeal,   Belton    repeats     much   the   same   arguments

relative to the omission of certain items as he made below.                   In

making    those   arguments   now,    he    is   burdened   with   the    adverse

findings of the district court, which, at this later stage, carry

with them significant, although not conclusive, weight.                  We apply

a mixed standard of review to the district court's denial of a

motion to suppress, reviewing findings of fact for clear error and

conclusions of law, including whether a particular set of facts

constitutes probable cause, de novo.             United States v. Dickerson,

514 F.3d 60, 65-66 (1st Cir. 2008) (citing United States v.


                                      -3-
Woodbury, 511 F.3d 93, 95 (1st Cir. 2007)).              To prevail, Belton

must show that no reasonable view of the evidence supports the

denial of the motion to suppress.             United States v. Materas, 483

F.3d 27, 32 (1st Cir. 2007).           This he has not done.

             Given the district court's careful assessment of Belton's

specific     arguments    in     its   well-considered   opinion,   and   our

substantial agreement with the court's view of these matters, we

see no need to undertake herein our own separate exegesis. Suffice

it to say that we have carefully considered appellant's critiques

of the omissions from the affidavit and are satisfied with the

district court's response to, and disposition of, each of them. In

the end, the district court found that the omitted facts were

insufficient, had they been included, to cause the affidavit to

fall short of demonstrating probable cause.            Belton, 414 F. Supp.

2d at 110.    We believe that its assessment of Belton's contentions

was   correct    and     amply     supported.       Accordingly,    following

substantially the same path as did the district court in its Order,

we affirm its denial of the suppression motion.

             Belton also argues that the district court violated the

Speedy Trial Act in granting three continuances at the request of

Belton himself.     He has waived that argument by failing to seek a

dismissal pursuant to the Speedy Trial Act in the district court.

See United States v. Rodriguez-Duran, 507 F.3d 749, 768 (1st Cir.

2007) ("Although the sanction for a Speedy Trial Act violation is


                                        -4-
dismissal of the indictment, the right to dismissal is waived if a

defendant fails to move for dismissal prior to trial, and even

plain error review is unavailable.") (citations omitted).   We need

go no further.

          Affirmed.




                               -5-